138 Mich. App. 312 (1984)
360 N.W.2d 606
EDWARDS
v.
CLINTON VALLEY CENTER
Docket No. 72237.
Michigan Court of Appeals.
Decided October 15, 1984.
Rifkin & Kingsley, P.C. (by Alan F. Giles), for plaintiff.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and George L. McCargar and Craig Atchinson, Assistants Attorney General, for defendant.
Before: BRONSON, P.J., and R.B. BURNS and R.L. BORSOS,[*] JJ.
BRONSON, P.J.
Plaintiff appeals as of right from an order of summary judgment, GCR 1963, 117.2(1), granted by the Court of Claims, dismissing plaintiff's negligence suit against defendant on the basis of governmental immunity, MCL 691.1407; MSA 3.996(107).
Under the rule of stare decisis, this Court is bound to follow decisions of the Michigan Supreme Court, even if we disagree with them. Schwartz v Flint (After Remand), 120 Mich. App. 449, 462; 329 NW2d 26 (1982). The rule of stare decisis, founded on considerations of expediency and sound principles of public policy, operates to preserve harmony, certainty, and stability in the law. Parker v Port Huron Hospital, 361 Mich. 1, 10; 105 NW2d 1 (1960). However, the rule "was never intended to perpetuate error or to prevent the consideration of rules of law to be applied to the ever-changing business, economic, and political life of a community". Id.
In Perry v Kalamazoo State Hospital, 404 Mich. 205; 273 NW2d 421 (1978), reh den 406 Mich. 1118 *314 (1979), cert den 444 U.S. 804; 100 S. Ct. 24; 62 L. Ed. 2d 17 (1979), the majority of the Supreme Court held that governmental immunity for tort liability extends to the day-to-day care public mental hospitals provide. An attempt to distinguish the instant case from Perry could not possibly withstand logical or honest analysis. As a member of the Court of Appeals, I am obligated to follow the decisions of our higher court. For that reason, and that reason alone, the order of summary judgment is affirmed.
I feel compelled, however, to register my fundamental disagreement with the result adopted by the Perry majority.[1] I am much more inclined to follow the narrow interpretation of governmental immunity advanced by the dissenters, Justices KAVANAGH, LEVIN, and FITZGERALD, i.e., because the operation of a mental hospital is not an activity which can be done only by the government, it is not a governmental function within the meaning of MCL 691.1407; MSA 3.996(107), and, therefore, a mental hospital should not be immune from liability for its torts.
If ever a factual situation invited reconsideration of the wisdom of a broad interpretation of what is, in the first place, an archaic doctrine, it is presented in the instant case. The Pontiac police bring Wilma Gilmore to the state-operated Clinton Valley Center. Gilmore threatens to kill someone. Gilmore had been previously institutionalized at the center. The center refuses to admit Gilmore. Four days later, Gilmore once again goes to the police and repeats her homicidal threats. She is *315 told to leave. Two days later, Gilmore enters the apartment of Jean Edwards and fatally stabs her in the arms, throat, and abdomen. Of note is that nowhere in the record does the center offer a reason for its refusal to admit Gilmore.
I fail to see how summarily relieving the hospital of responsibility for such obvious gross negligence, without requiring of it even the slightest explanation, serves any viable public interest or protects the people of our state. Instead, it harshly imposes the entire risk of the center's negligence on Jean Edwards and her family. The time has come for either the Legislature or our Supreme Court to preserve and promote justice by modifying the the doctrine of governmental immunity.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  I have expressed my views on this subject in several other opinions. See Ross v Consumers Power Co, 93 Mich. App. 687; 287 NW2d 319 (1979), aff'd 415 Mich. 1 (1982); Churilla v East Detroit School Dist, 105 Mich. App. 32; 306 NW2d 381 (BRONSON, J., dissenting); Trezzi v Detroit, 120 Mich. App. 506; 328 NW2d 70 (BRONSON, J., concurring in part and dissenting in part), lv gtd 417 Mich. 935 (1983).